Appeal from a judgment of the Supreme Court (Feldstein, J.), entered March 22, 2007 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this proceeding pursuant to CPLR article 70 for a writ of habeas corpus alleging that the documentation purporting to authorize the execution of his sentence is insufficient. Supreme Court denied the application without a hearing and we affirm. The record contains a document entitled “sentence and order of commitment,” which satisfies the statutory requirements (see CPL 380.60). Inasmuch as it is evident that a valid judgment of conviction was entered, petitioner’s challenge to the denomination of the documentation authorizing his incarceration is unavailing (see People ex rel. Harris v Lindsay, 21 AD2d 102, 106 [1964], affd 15 NY2d 751 [1965]; see also Matter of Frazier v Greene, 10 AD3d 743, 743 [2004]). Accordingly, petitioner’s application was properly denied without a hearing.
Cardona, EJ., Spain, Rose, Lahtinen and Malone Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.